 



Exhibit 10.5
Non-Qualified Deferred Compensation Plan
Plan Document
NOTICE: Non-qualified deferred compensation plans have significant tax
consequences to both the Employer and Participants. These tax consequences may
be adverse if the non- qualified deferred compensation plan is not appropriately
designed pursuant to Internal Revenue Service and Department of Labor
requirements. Use of this Non-Qualified Deferred Compensation Plan Trust
Agreement is specifically conditioned upon the Employer’s receipt of written
acknowledgment by an attorney, accountant, or other tax professional
representing the Employer that the Employer has reviewed the tax ramifications
of the use of a non-qualified deferred compensation plan, and this document and
any related documents; and (ii) that the Employer understands and assumes all
responsibility relating to the tax consequences of using this document.
This Plan document is to be used in conjunction with the Strong Non-Qualified
Deferred Compensation Plan Joinder Agreement, and is to be interpreted
consistent with the options selected in the Joinder Agreement.

I.   Plan Name and Purpose       The Plan shall be named as selected in Part II,
Section A of the Joinder Agreement. It has been adopted by the Employer to
provide key selected employees of the Employer with the benefits of an unfunded,
non qualified deferred compensation program. The Plan is intended to constitute
“a plan that is unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of Sections 201(20), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), is intended to be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA, and shall be interpreted and administered to the extent
possible in a manner consistent with that intent.   II.   Definitions       When
used in the Plan, the following words shall have the meanings defined below,
unless the context clearly indicates otherwise:

  (a)   Accounts: The bookkeeping accounts maintained by the Service Provider on
behalf of the Employer, with appropriate sub accounts, to reflect Contributions
to the Plan adjusted for earnings, losses, and transactions in accordance with
this Plan. Accounts shall be bookkeeping entries only and shall not constitute
an actual allocation of any assets of the Employer, or be deemed to create any
trust, custodial account or deposit with respect to any assets which may be
utilized to satisfy the obligation of the Employer to provide the benefits
specified in this Plan.     (b)   Beneficiary: Any person who is designated by a
Participant to receive payment of benefits under this Plan, to the extent
available, after the Participant’s death. The Participant may specify his or her
Beneficiaries on a form approved by the Committee and may make such changes to
his Beneficiary designation at any time, pursuant to procedures adopted by the
Committee. Notwithstanding anything in this Plan to the contrary, if the
Participant designates his or her spouse as a Beneficiary

 



--------------------------------------------------------------------------------



 



      of benefits payable hereunder, and the Participant’s marriage to that
spouse is later terminated (whether by divorce, annulment, dissolution or
otherwise), the Participant’s designation of his or her spouse as a Beneficiary
shall be null and void, and the portion of the Participant’s benefits that
would, but for this provision be payable to the Participant’s spouse will be
payable as designated in the Participant’s Beneficiary designation, as if the
spouse had predeceased the Participant.     (c)   Bonus Deferrals: Those
contributions to the Plan, as authorized in the Joinder Agreement, made pursuant
to Part III of this Plan Document, and allocated to the Accounts of Participants
entering into an Elective Deferral Agreement authorizing Bonus Deferrals.    
(d)   Board: The Board of Directors (or other governing board) of the Employer.
    (e)   Change of Control: A Change of Control shall be deemed to have
occurred (if applicable) upon the happening of the criteria specified by the
Employer in the Change of Control Appendix to the Joinder Agreement. If the
Employer does not specify the criteria for determining the existence of a Change
of Control, Change of Control shall be deemed to have occurred upon (i) the
sale, lease, exchange, or other transfer of substantially all of the assets of
the Employer, (ii) the liquidation, dissolution or winding up of the Employer,
whether voluntary or involuntary, (iii) any merger, acquisition or consolidation
to which the Employer is a party and either (a) the Employer is not the
surviving company, or (b) more than fifty percent (50%) of the shares of capital
stock, by vote and value (the “Stock”), of the surviving company is beneficially
held by a Person (as that term is used in Section 7701(a)(1) of the Internal
Revenue Code of 1986, as amended) or Persons who did not hold, in the aggregate,
more than fifty percent (50%) Stock of the surviving company, prior to the
merger, acquisition, or consolidation, and (iv) any other transaction, whereby
more than fifty percent (50%) Stock of the Employer, is beneficially held by a
Person or Persons who did not hold, in the aggregate, more than fifty percent
(50%) of the Stock of the Employer prior to the transaction, provided however,
that a Change of Control shall not include any change in the percentage
ownership of the Stock of the Employer resulting from the offering of shares
under the Securities Act of 1933 or the Securities Exchange Act of 1934.     (f)
  Code: The Internal Revenue Code of 1986, and amendments thereto.     (g)  
Committee: The Committee as provided for in this Plan, which shall have the
authority to direct the operations of the Plan. If the Employer does not appoint
members of the Committee, the Employer shall be the administrator of the Plan,
and direct its day to day operations.     (h)   Compensation: An Employee’s
salary (unreduced by deferrals made on a pre-tax basis to any plan maintained
under Code §§401(k) or 125) as modified in the Joinder Agreement for purposes of
Elective Deferrals.     (i)   Contributions: Collectively, Elective Deferrals,
Bonus Deferrals, Matching Contributions, Discretionary Incentive Contributions,
and Employer Special Contributions, as may be selected in the Joinder Agreement.
    (j)   Disability: The inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period

 



--------------------------------------------------------------------------------



 



      of not less than twelve (12) months as determined by the Employer based on
its current disability policy, applied on a uniform and nondiscriminatory basis.
    (k)   Discretionary Incentive Contributions: Those contributions to the
Plan, as authorized in the Joinder Agreement, made pursuant to Part III of this
Plan Document.     (l)   Effective Date: The date the Plan is effective, and
from which benefits will accrue to Participants under the terms of this Plan as
specified in the Joinder Agreement.     (m)   Elective Deferrals: A contribution
made to this Plan pursuant to the Employer’s obligation to provide certain
benefits in consideration of a Participant entering into an Elective Deferral
Agreement.     (n)   Elective Deferral Agreement: An irrevocable election of the
Participant to forego payment of Compensation in exchange for the Employer’s
promise to pay benefits pursuant to this Plan. Such Elective Deferral Agreement
shall (i) be in writing, signed by the Participant prior to the start of the
Plan Year to which it relates (except that an Eligible Employee may enter into a
Elective Deferral Agreement effective for the remainder of the Plan Year in
which the Participant’s participation in the Plan commences, provided that any
reduction in compensation specified in the Elective Deferral Agreement has
effect only with respect to compensation not yet earned or payable); (ii) take
effect as of the start of the following Plan Year (or the date the Participant
commences participation in the Plan, if later); (iii) be irrevocable during the
Plan Year in which it is in effect (except that a Elective Deferral Agreement
may be revoked entirely with respect to the remainder of the Plan Year upon
election of the Participant; and (iv) on a form and submitted as prescribed by
the Committee. Any Elective Deferral Agreement in effect as of the last day of a
Plan Year shall automatically renew for each succeeding Plan Year unless a
proper election modifying or terminating the prior Elective Deferral Agreement
is submitted to the Committee during the period of time designated by the
Committee.     (o)   Eligible Employee: An Employee described in Part II,
Section D of the Joinder Agreement, who is eligible to be selected as a
Participant in this Plan.     (p)   Employee: Any common law employee of the
Employer, as determined in the sole discretion of the Employer.     (q)  
Employer: The Employer specified in the Joinder Agreement and any successor to
the business of the Employer establishing the Plan. No other employer shall be
considered an Employer for purposes of this Plan unless (i) such other employer
consents in writing to being an Employer with respect to this Plan; and
(ii) such other employer is an entity which is part of (a) a controlled group of
corporations or business pursuant to Code §§414(b) or (c); (b) an affiliated
service group pursuant to Code §414(m); or (c) any other entity required to be
aggregated with the Employer pursuant to Code §414(o).     (r)   Employer
Special Contribution: Those contributions to the Plan, as authorized in the
Joinder Agreement, made pursuant to Part III of this Plan Document, allocated
pursuant to the provisions of an agreement entered into between the Employer and
a Participant.     (s)   Employment Commencement Date: The date on which an
Employee first is employed by the Employer.

 



--------------------------------------------------------------------------------



 



  (t)   Investment Fund: One of the funds provided for in this Plan, as selected
by the Employer.     (u)   Investment Fund Selection Form: The form on which the
Employer selects Investment Funds available for the investment of assets held in
Trust, which is an integral part of the Plan.     (v)   Joinder Agreement: The
document which contains the elections made by the Employer and which combined
with this Plan Document contains the provisions of the Plan.     (w)   Matching
Contributions: Those contributions to the Plan, as authorized in the Joinder
Agreement, made pursuant to Part III of this Plan Document, allocated as a
matching contribution to the Elective Deferral or Bonus Deferral Contributions.
    (x)   Participant: An Eligible Employee who has been selected to participate
in the Plan and who has contributions credited to his or her Account. An
individual who has an Account in the Plan and is due benefits under the Plan
(notwithstanding any vesting or forfeiture provisions contained herein) shall
continue to be a Participant despite no longer being an Eligible Employee.    
(y)   Plan: The non-qualified deferred compensation plan established by the
Employer through the use of the Joinder Agreement and this Plan Document, which
is intended to be a “top hat” plan, as defined in Department of Labor Regulation
§ 23.20.104-23, and exempt from the provisions of Parts 2, 3 and 4 of Title I of
the Employee Retirement Income Security Act of 1974, as amended.     (z)   Plan
Year. The twelve month period ending on the date specified in the Joinder
Agreement, which shall be the fiscal year of the Plan. Unless otherwise elected
in the Joinder Agreement, the Plan Year shall be the calendar year.     (aa)  
Service Provider: An affiliate of Strong Capital Management, Inc. that provides
certain administrative services in connection with the operation of the Plan,
pursuant to a services agreement entered into between the Employer and the
Service Provider.     (bb)   Trust Agreement: An agreement entered into between
the Trustee and the Employer providing for fiduciary services in connection with
a grantor trust established in connection with this Plan.     (cc)   Trustee:
The trustee designated in the Trust Agreement, or its successors and assigns.
The Trustee shall not be a party to the Plan, and its responsibilities shall be
governed exclusively by the Trust Agreement.     (dd)   Year of Service. A
consecutive 12 month period of continuous service in the employ of the Employer
commencing on (i) the Employee’s Employment Commencement Date; (ii) the
effective date of the Employer’s establishment of this Plan; or (iii) the date
the Employee becomes a Participant in the Plan, as the context shall provide.

II   Eligibility and Participation

  A.   Eligibility: From among those Employees designated as Eligible Employees
by the Employer in the Joinder Agreement, the Board (or its designee) shall
select those who shall become Participants in the Plan. The Board may impose
such terms and conditions upon such an Employee prior to becoming a Participant,
which shall be communicated to the Employee, in

 



--------------------------------------------------------------------------------



 



      writing, prior to commencement of participation. An Eligible Employee
shall commence Participation as of any date specified by the Board. Eligibility
criteria may be revised at the discretion of the Employer and status as an
eligible employee or Participant in one year does not guarantee such status in
any subsequent year.     B.   Participation: A Participant shall commence
participation in Plan upon completion of an appropriate Elective Deferral
Agreement or allocation of a Contribution to his or her Account. An Employee
shall remain a Participant for so long as the Employee is entitled to receive
benefits under this Plan.

III.   Contributions.       As may be selected in the Joinder Agreement, the
Employer shall credit each Participant’s Account with:

  a)   Elective Deferrals: The amount of any Elective Deferrals elected by the
Participant in an Elective Deferral Agreement for the Plan Year. The Employer
shall specify in the Joinder Agreement the minimum and maximum percentage of
Compensation that may be deferred in each Plan Year;     b)   Bonus Deferrals:
The amount of any Bonus Deferrals elected by the Participant in an Elective
Deferral Agreement entered into for the purpose of Bonus Deferrals, for the Plan
Year;     c)   Discretionary Incentive Contributions: An amount, as determined
in the discretion of the Employer, which will be allocated to the Accounts of
Participant’s as determined by the Employer;     d)   Matching Contributions: An
amount, as may be specified in the Joinder Agreement, computed as a matching
amount to any contribution made pursuant to an Elective Deferral Agreement;    
e)   Employer Special Contributions: An amount as may be specified in an
agreement between the Employer and a Participant.

      Benefits payable pursuant to this Plan shall be calculated with reference
to the amount of contributions credited to the Participant’s Account, together
with any adjustments made thereto pursuant to the provisions of this Plan. The
value of each Account will reflect Contributions adjusted to reflect (i) gains
and losses (realized or unrealized) and income attributable to the investment
options selected by Participant; (ii) payments from the Account to Participant
or a beneficiary; and (iii) Participant’s pro rata share of administrative
expenses and fees arising from operation of the Plan, to the extent not paid by
the Employer.         The obligation of the Employer to provide benefits
pursuant to this Plan shall be the sole unsecured promise of the Employer with
respect to this Plan. Notwithstanding the foregoing, the Employer may establish
a trust pursuant to a Trust Agreement for the purpose of setting aside funds to
provide for the payment of benefits under this Plan. However, the assets of the
Trust shall at all times remain subject to the claims of the general creditors
of the Employer, and no Participant or Beneficiary shall have any claim or right
with respect to the assets held in the Trust, except to the extent that the
Participant or Beneficiary is a general creditor of the Employer.
Notwithstanding anything in the Plan (or the Trust Agreement) to the contrary,
if elected in the Joinder Agreement, upon a Change of

 



--------------------------------------------------------------------------------



 



      Control, the Employer shall fully fund its obligations under this Plan by
making sufficient contributions to the Trust within the time limit specified in
the Joinder Agreement.

IV.   Investments       To the extent that the Employer establishes a Trust,
such contributions made to the Trust shall be invested in one or more Investment
Funds as specified by the Employer in the Investment Fund Selection Form. It
shall be the investment policy of the Employer to have Trust Assets invested in
such Investment Funds so as to provide sufficient assets to fund Employer’s
obligation to provide benefits under this Plan. At the discretion of the
Employer, Participants may be entitled to request that their Accounts be
adjusted (for investment gains and losses, as if invested) in accordance with a
deemed investment election of a Participant.       Deemed investment elections
may be made with respect to existing Account balances, current contributions to
the Participant’s Account, shall be subject to any limitations imposed by the
Committee from time to time, and shall be made by such means as the Employer and
Service Provider may agree. The Service Provider shall make such adjustments in
Participants’ Accounts to reflect any investment gains or losses such
Participants’ Accounts would experience if funds were actually invested pursuant
to the Participant’s election. Participants may make changes in deemed
investment elections at such time, and in such manner, as may be specified by
the Committee from time to time. Any deemed investment election, or changes to
deemed investment elections, shall remain in effect until changed by the
Participant.       The Plan Administrator shall provide each Participant with a
statement of his or her Account, valued as of the last business day of each
calendar quarter, reflecting the income, gains and losses (realized or
unrealized), amounts of deferrals, and distributions of such Account since the
prior statement.   V.   Vesting       A Participant shall be vested in all
Contributions together with any income or gains attributable thereto, as elected
by the Employer in the Joinder Agreement.       If specified in the Joinder
Agreement, a Participant shall become fully vested in his or her Accounts
immediately prior to a Change of Control of the Employer.   VI.   Payments from
the Plan       Payments to or for the benefit of Participants will commence as
described in this Section, upon determination by the Plan Administrator that one
of the following events has occurred, and upon the following terms:

  A.   Elections by Participant as to Time and Method of Payment: Each
Participant shall elect the date upon which payment shall commence from the
Plan. Each Participant shall make an irrevocable election whether payment(s)
from their Account will be made as authorized in the Joinder Agreement (as a
single lump sum, in annual installments or as described in the Joinder
Agreement). The election of the Participant provided for in this paragraph as to
method of payment is a one time election, made by the Participant at the
inception of his/her participation in the Plan, shall apply to the entire
account of the Participant, shall not be modifiable after acceptance by the
Employer, and shall be binding for the year in which it is made and all
subsequent Plan Years regardless of the Participant’s eligibility to participate
or actual participation during any such Plan Years.     B.   Death of
Participant: Payment shall be made as soon as practicable in a single lump sum
to the Beneficiary(ies) as their interests appear as last specified by the
Participant on the form specified by, and filed with, the Committee.     C.  
Disability: In the event of Participant’s Disability, payment of Participant’s
Account shall be made in accordance with the election referred to in paragraph A
above, but payment(s) shall commence as soon as practicable after Participant’s
Disability is determined, in its sole discretion, by the Employer.

 



--------------------------------------------------------------------------------



 



  D.   Unforeseeable Emergency: If authorized in the Joinder Agreement, the
Employer, in its sole and absolute discretion and upon written application of a
Participant requesting payment of benefits on the basis of an unforeseeable
emergency, may direct immediate commencement of payment of all or a portion of
the then vested and current value of such Participant’s Account. For purposes of
this paragraph, the term “unforeseeable emergency” shall mean severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent of the Participant (as defined in
§ 152(a) of the Internal Revenue Code of 1986, as amended from time to time),
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case, as determined
in the sole and absolute discretion of the Plan Administrator. Withdrawal for
unforeseeable emergencies shall not be permitted the extent that such hardship
is or may be relieved (i) through reimbursement or compensation by insurance or
otherwise; (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or
(iii) by cessation of deferrals under this, or any other Plan, sponsored by the
Employer. The Employer shall not consider the need to send a Participant’s child
to college or the desire to purchase a home as unforeseeable emergencies. The
Employer shall permit withdrawals of amounts because of an unforeseeable
emergency only to the extent reasonably required to satisfy the emergency need.
    E.   Payments Subject to Vesting Requirements. Notwithstanding the
foregoing, if a portion of Participant’s Accounts is subject to a vesting
requirement specified in the Joinder Agreement and Part V of this Plan Document,
such portion and the income and net investment gains arising therefrom shall be
payable to Participant only to the extent the applicable vesting requirements
specified in the Joinder Agreement have been fulfilled. Any portion of the
Participant’s Account which is not vested at the time the Participant terminates
employment with the Employer shall be deemed forfeited. To the extent that the
Employer has made a contribution to a trust in connection with respect to this
Plan, the amount of any such contribution held in trust deemed forfeited
pursuant to this provision shall be returned to the Employer if the trust is
revocable at the time, or if not revocable, then the forfeited amounts shall
continue to be held in trust until the satisfaction of all of Employer’s
obligations under this Plan.         If elected in the Joinder Agreement, a
Participant’s benefits (without regard to the amount otherwise vested pursuant
to this Plan) may be forfeited on the terms and conditions established by the
Employer on the Forfeiture Appendix.

VII.   Administration and Interpretation of Terms

  A.   Committee: The Committee, as designated by the Employer in the Joinder
Agreement, shall be the administrator of the Plan, charged with responsibility
for the day to day operations of the Plan, to interpret its provisions,
implement operational policies and shall have such other authority as may be
delegated to them by the Employer. To the extent that the Employer does not name
a Committee in the Joinder Agreement, the Employer shall be the administrator
and shall designate such persons, from time to time, as may be required to
administer the Plan. The Committee may delegate any of its powers, authorities
or responsibilities for the administration of the plan to any other Person or
committee so designated by it in writing. The Committee may employ such agents
as may be necessary for the effective operation of the Plan, including but not
limited to attorneys, accountants, service providers and other agents. No member
of the Committee shall be personally liable to any person for any action taken
or omitted in connection with the interpretation of the Plan, or its operations,
unless attributable to that person’s own willful misconduct, gross

 



--------------------------------------------------------------------------------



 



      negligence, or lack of good faith. Members of the Committee shall not
participate in any action with respect to benefits they may receive as
Participants in the Plan.     B.   Procedures: The Committee may establish such
procedures as are reasonably necessary for the implementation and operation of
this Plan. To the extent that such procedures are not directly in conflict with
the terms of the Plan, they shall be binding in all respects on the
Participants.     C.   Costs of Administration: The Employer shall pay all costs
of administering this Plan. To the extent that such costs are not paid in a
reasonably timely manner, they shall be considered a charge against any Trust
established in connection with the establishment of this Plan.

VIII.   Limitation of Rights of Participants and Beneficiaries

  A.   No Right of Employment or Other Benefits: Nothing contained in this Plan
shall confer or shall be construed as conferring upon any Participant the right
to continue in the employ of the Employer in any specific capacity, for any
specific term, or at any specific rate of compensation, all of which remain at
the sole discretion of the Employer. Any compensation deferred and any benefits
paid under this Plan shall be disregarded in computing benefits under any
employee benefit plan of the Employer, except to the extent expressly provided
herein.     B.   General Creditor Status; Unfunded Obligation: This Plan
constitutes a mere contractual promise by the Employer to make the future
payments as provided under this Plan to Participants and, where applicable, to
beneficiaries. Notwithstanding any other provision of this Plan, a Participant
and any beneficiary shall be treated as a general creditor of the Employer.
Neither a Participant nor any beneficiary shall have any preferred claim on, or
any beneficial interest in, any assets of the Employer, or any trust maintained
in connection with this Plan which is superior in any manner to the right of any
other general and unsecured creditor of the Employer.     C.   Non-assignable:
None of the benefits, payments, proceeds or claims of any Participant or
beneficiary shall be subject to any claim of any creditor of any Participant or
beneficiary and the same shall not be subject to attachment, garnishment or
other legal process by any creditor of such Participant or beneficiary, nor
shall any Participant or beneficiary have any right to alienate, anticipate,
commute, pledge, encumber or assign any benefits or payments of proceeds which
he or she may expect to receive, contingently or otherwise, under the Plan.

IX.   Termination and Modification       The Employer shall have the right to
modify or terminate the Plan by written instrument duly executed on behalf of
the Employer by its authorized officer. Provided any amendment or termination of
the Plan shall not adversely affect the rights of any Participant or beneficiary
as to amounts credited to an Account prior to the effective date of such
amendment or termination. Written notice of each amendment and of the
termination of the Plan shall be provided to each Participant or beneficiary to
whom payments have already commenced. Upon termination, the Employer may choose
to have payments continue to be made as they come due, or, in its sole
discretion, accelerate payments by making lump sum payments to those entitled
thereto as to each Account under the Plan.       Notwithstanding the above, this
Plan shall not automatically be terminated upon the sale, transfer, merger, or
other conveyance of the Employer to, or with another entity, but shall survive
unless amended or terminated pursuant to the provisions of this Plan.

 



--------------------------------------------------------------------------------



 



X.   Parties       The terms of this Plan shall be binding upon the Employer and
its successors or assigns and upon any person, persons, or entity acquiring
control of the Employer, as that term is defined in the Act, and upon each
Participant and any of his/her beneficiaries, heirs, executors and
administrators.   XI.   Notices       Notices, elections, or designations by a
Participant to the Employer shall be addressed to the Employer to the attention
of the Plan Administrator. Notices by the Employer to a Participant shall be
addressed to the Participant at his or her most recent home address reflected in
the records of the Employer.   XII.   Effective Date       The effective date of
the Plan shall be the date specified in the Joinder Agreement.   XIII.  
Governing Law       This Plan shall be construed and enforced in accordance
with, and shall be governed by, the laws of the state of domicile of the
Employer.

 



--------------------------------------------------------------------------------



 



Non-Qualified Deferred Compensation Plan
Investment Fund Selection Form
                                                                 , (the
Employer) implementing the                                          (the
“Plan”), hereby designates the following Investment Funds from among the
investment fund options available for use with the Strong Non Qualified Deferred
Compensation Plan, available for the investment of Plan assets held for
Participant’s benefit.

  (a)                                                                    (b)  
                                                                 (c)  
                                                                 (d)  
                                                                 (e)  
                                                                 (f)  
                                                                 (g)  
                                                                 (h)  
                                                            

      o      In addition, if selected, an Employer Stock Fund will also be
available.

In making the selection of Investment Funds, the Employer hereby confirms and
acknowledges that:

  •   The Employer, or its authorized designee(s) have had the opportunity to
request and receive copies of any prospectuses as may be required under
applicable federal securities law and regulation, or may have been prudent to
review prior to selection of the Investment Funds;     •   The Employer has
actually received copies of the applicable prospectuses for each Investment Fund
actually selected for investment of Plan assets;     •   Service Provider or an
affiliate may receive fees for services performed as (i) an investment manager
of a mutual fund or portfolio which is an asset underlying an Investment Fund;
(ii) custodian, distributor or transfer agent for any mutual fund contained
within an Investment Fund; or (iii) other services provided in maintaining the
investment as an investment available for use in daily valued defined
contribution plans serviced by Service Provider (including but not limited to
set-up and maintenance fees, sub-transfer agency fees, processing fees, and
sub-accounting fees); and the Employer specifically acknowledges that such fees
received by Service Provider when aggregated with all other fees constitute
reasonable compensation for Service Provider’s service to the Plan; and     •  
The Plan, at the direction of the Employer or other fiduciary, may redeem its
interest in any such Investment Fund on reasonably short notice (as may be
specified in appropriate disclosure information with respect to each such
Investment Fund) without penalty.

Service Provider agrees to follow the Employer’s direction with respect to
offering the investment funds available for the investment of the Plan assets.

 



--------------------------------------------------------------------------------



 



In Witness Whereof, the Employer, by its duly authorized representative, has
executed this document in connection with the adoption of the Plan utilizing the
Strong Non-Qualified Deferred Compensation Plan services, as provided by the
Service Provider.

            Employer:
      By:           Title:             

 



--------------------------------------------------------------------------------



 



Non-Qualified Deferred Compensation Plan Joinder Agreement



NOTICE: Non-qualified deferred compensation plans have significant tax
consequences to both the Employer and Participants. These tax consequences may
be adverse if the non-qualified deferred compensation plan is not appropriately
designed pursuant to Internal Revenue Service and Department of Labor
requirements. Use of this Non-Qualified Deferred Compensation Plan Joinder
Agreement is specifically conditioned upon the Employer’s receipt of written
acknowledgment by an attorney, accountant, or other tax professional
representing the Employer that the Employer has reviewed the tax ramifications
of the use of a non-qualified deferred compensation plan, and this document and
any related documents; and (ii) that the Employer understands and assumes all
responsibility relating to the tax consequences of using this document.
The provisions selected in this Agreement are to be interpreted in conjunction
with the Strong Non-Qualified Deferred Compensation Plan Document (“Plan
Document”), which is incorporated herein.
The Employer hereby establishes or restates, as designated below, a
non-qualified deferred compensation plan for certain key management or other
highly compensated employees who are eligible to participate in this plan,
pursuant to its terms.

I.   Employer Information       Name: Thor Industries, Inc.       Address: 419
West Pike Street Jackson Center, Ohio 45334       Telephone: (937) 596-6849    
  Primary Contact: Dean Bruick       Employer EIN: 93-0768752 Type of Entity: C
Corporation       Employer Fiscal Year end: July 31

II. Plan Information

  A.   Plan Name:         The Employer hereby restates the Thor Industries, Inc.
Deferred Compensation Plan (“Plan”), a non-qualified deferred compensation plan,
as of February 1, 2003, which benefits certain key management or other highly
compensated employees, and which was originally effective as of June 1, 2000.  
  B.   Plan Year shall mean the twelve consecutive month period ending on
December 31, 2003 and each anniversary thereafter. If the Effective Date of this
Plan is not twelve months prior to the initial Plan Year end specified, a short
first Plan Year shall result, which shall have only that impact as described in
the Plan Documents.

 



--------------------------------------------------------------------------------



 



  C.   Coverage:



NOTICE: Only those Employees who are considered part of a “select group of
management or other highly compensated employees” as defined by the Department
of Labor in Reg. §2520.104-23 should be included as participants. Inclusion of
employees not falling within the DOL “top-hat” exemption may cause the Plan to
be within the purview of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), requiring compliance with certain minimum
coverage, participation, and funding requirements.
Only the following (classification of) Employees shall be eligible to be
selected as a Participant in this Plan: All officers and other key employees as
designated by the Employer.
Those Eligible Employees who have been selected as Participants in the Plan
shall be designated on an addendum to this Plan which shall be modifiable to
include, or exclude Eligible Employees as Participants in this Plan.

  D.   Compensation         Compensation used to determine the amount of
Elective Deferral Contributions with respect to any Participant means:

Wages, salaries, fees for professional services and other amounts received
(whether or not the amount is paid in cash) for personal services actually
performed in the course of employment with the Employer or an Affiliate to the
extent that such amounts are includable in gross income, including but not
limited to commissions paid to salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, but not including those items excludable under the definition of
compensation under Treas. Reg. Section 1.415-2(d)(3).
For Plan purposes Compensation will be determined before Elective Deferrals and
other salary reduction amounts that are not included in the Participant’s gross
income under Code section 125, 402(e), 402(h) or 403(b).

  E.   Contributions

  1.   The Employer may make contributions to this Plan, for the benefit of the
Participant, as may be elected below:         Elective Deferrals. Participants
may elect to reduce their Compensation and to have Elective Deferrals credited
to their Accounts by making an election under the Plan (which may be changed
each year as described in the Plan). The amount a Participant can defer is:

  (a)   The minimum Elective Deferral amount shall be 1% of the Participant’s
Compensation.     (b)   The maximum Elective Deferral amount shall be $20,000.

 



--------------------------------------------------------------------------------



 



  (c)   The Contribution Period for Elective Deferrals shall be the payroll
period.

Matching Contributions. The Employer will decide from year to year whether
Matching Contributions will be made and will notify Participants annually of the
manner in which Matching Deferrals will be calculated for the subsequent year.
Discretionary Incentive Contributions. The Employer may make Discretionary
Incentive Contributions at such times, and in such amounts, as the Employer
elects.
Subject to the approval of Strong Capital Management, Inc., or an affiliate,
which shall not be unreasonably withheld, and notwithstanding the terms of this
Plan, the Employer may enter into an agreement with each Participant, specifying
that Employer Special Contributions be made to the Plan and allocated to the
Account of the Participant pursuant to the terms of that agreement.

  F.   Forfeiture Provisions:

  (1)   Vesting provisions:

  (a)   The Participant’s Account, attributable to Employer Contributions, shall
vest in him or her upon completion of three (3) Years of Service.     (b)  
Years of Service for vesting shall mean the period commencing on the Employee’s
Date of Hire and ending on each annual anniversary of the Employee’s Date of
Hire.     (c)   Vesting Years of Service shall be counted for all years of
service of the Employee with the employer beginning with the Employee’s Date of
Hire.     (d)   Notwithstanding the provisions of this Item of the Joinder
Agreement, a Participant shall become fully vested in his Accounts subject to a
vesting schedule upon a Change of Control (as defined in the attached
Schedule H, “Change of Control”).

 



--------------------------------------------------------------------------------



 



  G.   Investments:

  (1)   Participants may elect to have amounts credited to their Account(s)
invested among Investment Funds, selected by the Employer. Such election may be
changed once during each business day that the Trustee and the New York Stock
Exchange are open.     (2)   The Participant will designate into which
Investment Funds all contributions to their accounts are deemed invested.

  H.   Distributions:

  (1)   Payment of Benefits. Benefits shall be paid in such form as may be
specified following. To the extent that more than one form of benefit is
authorized, the Participant shall, prior to the commencement of participation in
the Plan, irrevocably elect in writing the form in which benefits will be paid.
        Prior to the Participant’s attainment of age 55, the only form of
benefit is a Single Lump Sum Distribution. Following the attainment of age 55, a
Participant may elect to have benefits paid in a Single Lump Sum, or equal
annual installments not to exceed five years. A Participant will have one
opportunity in the year prior to attaining age 55 to change their distribution
option. Any such change will be effective for all balances in the Participant’s
account.     (2)   Time for payment of benefits. Benefits shall be payable at
the times specified below. To the extent that more than one time for the payment
of benefits is authorized, the Participant shall, prior to the commencement of
participation in the Plan, irrevocably elect in writing the time benefits will
be paid.

  (a)   Upon termination of employment with the Employer.     (b)   Within one
year after a Change of Control.     (c)   Upon the Participant’s death or
disability.     (d)   On account of a severe financial hardship due to an
unforeseen emergency, pursuant to the provisions of Plan Document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Plan (which are specifically incorporated by this
reference) is adopted by appropriate corporate action this 27th day of January,
2003.
Thor Industries, Inc.:

         
By:
       
 
       
 
       
and
       
 
             

 



--------------------------------------------------------------------------------



 



Schedule H
Change of Control
Change of Control shall be defined, for purposes of the Plan and Trust, as
follows:1
(c) “Change in Control” shall mean the occurrence of any one of the following
events:
          (i) any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Ace and as used in Sections 13 (d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph
(i) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions: (A) by the Company or any subsidiary, (B) by any
employee benefit plan sponsored or maintained by the Company or any subsidiary,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, (D) pursuant to a Non-Control Transaction (as defined in
paragraph (iii)), or (E) a transaction (other than one described in (iii) below)
in which Company Voting Securities are acquired from the Company, if a majority
of the Incumbent Board (as defined below) approves a resolution providing
expressly that the acquisition pursuant to this clause (E) does not constitute a
Change in Control under this paragraph (i);
          (ii) individuals who, on the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the directors comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered a member of the Incumbent Board; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board shall be deemed to be a
member of the Incumbent Board;
 

1   The definition of Change of Control must include objective criteria, such
as: “the purchase or other acquisition by any person, entity or group of
persons, within the meaning of section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (“Act”), or any comparable successor provisions, of beneficial
ownership (within the meaning of Rule l3d-3 promulgated under the Act) of
30 percent or more of either the outstanding shares of common stock or the
combined voting power of Company’s then outstanding voting securities entitled
to vote generally, or the approval by the stockholders of Company of a
reorganization, merger, or consolidation, in each case, with respect to which
persons who were stockholders of Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50 percent of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated Company’s then
outstanding securities, or a liquidation or dissolution of Company or of the
sale of all or substantially all of Company’s assets.”

 



--------------------------------------------------------------------------------



 



          (iii) the shareholders of the Company approve a merger, consolidation,
share exchange or similar form of corporate reorganization of the Company or any
such type of transaction involving the Company or any of its subsidiaries
(whether for such transaction or the issuance of securities in the transaction
or otherwise) (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of the
publicly traded corporation resulting from such Business Combination (including,
without limitation, any corporation which directly or indirectly has beneficial
ownership of 100% of the Company Voting Securities or all or substantially all
of the assets of the Company and its subsidiaries) eligible to elect directors
of such corporation would be represented by shares that were Company Voting
Securities immediately prior to such Business Combination (either by remaining
outstanding or being converted), and such voting power would be in substantially
the same proportion as the voting power of such Company Voting Securities
immediately prior to the Business Combination, (B) no person (other than any
publicly traded holding company resulting from such Business Combination, any
employee benefit plan sponsored or maintained by the Company (or the Corporation
resulting from such Business Combination), or any person which beneficially
owned, immediately prior to such Business Combination, directly or indirectly,
50% or more of the Company Voting Securities (a “Company 50% Stockholder”) would
become the beneficial owner, directly or indirectly, of 50% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the corporation resulting from such Business Combination and no Company 50%
Stockholder would increase its percentage of such total voting power, and (C) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination would be members of the Incumbent Board
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (a “Non-Control Transaction”); or
          (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the sale or disposition of all or
substantially all of the Company’s assets.
Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which, by reducing the number of
Company Voting Securities outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Change in Control of the
Company would occur as a result of such an acquisition by the Company (if not
for the operation of this sentence), and after the Company’s acquisition such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, then a Change in Control of the Company shall occur.

 